Exhibit 10.6

Execution Version

EVO PAYMENTS, INC.

FIRST AMENDMENT TO CHAIRMAN AND CONSULTING AGREEMENT

This First Amendment to Chairman and Consulting Agreement (this “Amendment”) is
effective as of April 21, 2020, by and among EVO Payments, Inc., a Delaware
corporation (the “Company”), and Rafik R. Sidhom. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the respective
meanings assigned to them in the Chairman and Consulting Agreement (as defined
below).

WHEREAS, the Company and Mr. Sidhom are each party to the Chairman and
Consulting Agreement, dated as of May 25, 2018 (the “Chairman and Consulting
Agreement”); and

WHEREAS, Mr. Sidhom has been asked to enter into a support agreement in
connection with the purchase of shares of the Company’s Series A Convertible
Preferred Stock, par value $0.0001 per share, by certain affiliates of Madison
Dearborn Capital Partners, LLC, and, in connection with the entry into such
support agreement, the Company and Mr. Sidhom desire to amend the Chairman and
Consulting Agreement to make certain agreements regarding the conduct of the
2021 Annual Meeting (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Amendment, and of other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. Amendments and Waivers of the Chairman and Consulting Agreement.

(a) Conduct of the 2021 Annual Meeting.  Mr. Sidhom waives the Company’s
obligations under Section 3 of the Chairman and Consulting Agreement prohibiting
the Company from holding its annual meeting of stockholders to be held in
calendar year 2021 at which directors are to be elected (the “2021 Annual
Meeting”) until after May 25, 2021 (the “Three-Year IPO Anniversary”).

(b) Nomination of Mr. Sidhom as Director at the 2021 Annual Meeting. If the
record date or meeting date for the 2021 Annual Meeting occurs on or prior to
the Three-Year IPO Anniversary, (i) the Company shall nominate Mr. Sidhom for
election to the Company’s Board of Directors (the “Board”) at the 2021 Annual
Meeting and (ii) Mr. Sidhom shall not vote with regard to his own election to
the Board at the 2021 Annual Meeting.

(c) No Other Amendments. Other than as specifically altered by this Section 1,
the Chairman and Consulting Agreement shall continue in full force and effect in
accordance with its terms.

2. Governing Law; Exclusive Forum. This Amendment shall be interpreted in
accordance with, and the rights of the parties hereto shall be determined by,
the laws of the State of Delaware without reference to that state’s conflicts of
laws principles. Each party to this Amendment irrevocably and unconditionally
consents to submit to the sole and exclusive jurisdiction of the Court of
Chancery in the State of Delaware (the “Delaware Chancery Court”) for any
litigation (whether based on contract, tort or otherwise), directly or
indirectly, arising out

1



 

of or relating to this Amendment, or the negotiation, validity or performance of
this Amendment, or the actions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such court), waives any objection to
the laying of venue of any such litigation in the Delaware Chancery Court and
agrees not to plead or claim in the Delaware Chancery Court that such litigation
brought therein has been brought in an inconvenient forum. Each party to this
Amendment agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

3. Headings; Construction. The headings contained in this Amendment are for
reference purposes only and shall not affect in any way the interpretation of
this Amendment. The language used in this Amendment will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

4. Severability. If any provision of this Amendment is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Amendment shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Amendment.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

 

 



2



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of the date first set forth above.

 

EVO PAYMENTS, INC.

 

 

 

By: /s/ Steven J. de Groot 

Name: Steven J. de Groot

Title:Executive Vice President, General Counsel and Secretary

 

 

/s/ Rafik R. Sidhom

Rafik R. Sidhom

[Signature Page to Amendment to Chairman and Consulting Agreement]

